          Case 1:19-cv-07767-LJL Document 159
                                          161 Filed 08/25/21
                                                    08/31/21 Page 1 of 3




                           81 MAIN STREET • SUITE 515 • WHITE PLAINS • NEW YORK • 10601
                           TEL: 914.278.5100 • FAX: 917.591.5245 • WEB: WWW.FBRLLP.COM              EMAIL: kfleischman@fbrllp.com



                                                                                          August 25, 2021
VIA ECF
Hon. Lewis J. Liman, United States District Judge
United States District Court, Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007

        Re:    Rekor Systems, Inc. v. Suzanne Loughlin, et al., No. 19-cv-7767 (LJL) (“Rekor Action”);
               Suzanne Loughlin, et al. v. Glenn Goord, No. 20-cv-6357 (LJL) (“Goord Action”)
               Letter-Motion to Compel Discovery

Dear Judge Liman:

        We represent Plaintiff Rekor Systems, Inc. (“Rekor”), and Counterclaim-Defendants Firestorm
Solutions, LLC and Firestorm Franchising, LLC (collectively, “the Rekor Parties”), as well as Defendant
Glenn Goord (“Goord”). We write to respectfully request that, for the reasons detailed below, the
Court issue an Order directing Defendants/Counterclaim Plaintiffs Suzanne Loughlin, Harry Rhulen,
and James Satterfield (collectively, “Defendants”) to produce materials responsive to certain of the
Rekor Parties’ and Mr. Goord’s document requests no later than September 10, 2021. The parties have
discussed these issues on multiple occasions both telephonically and in writing but have been unable to
resolve this dispute.

Rekor’s Document Requests

        In April and October 2020, the Rekor Parties served document requests in the Rekor Action.
Defendants objected to and refused to produce responsive documents for several of these requests.1
After multiple meet-and-confers, the Rekor Parties sent Defendants several narrowed amended
document requests in an attempt to reach a compromise. See March 22, 2021 Letter to Defendants,
attached as Exhibit C. However, Defendants have continued to refuse to provide responsive documents
for these highly relevant, reasonably narrowed requests that have not already been captured by
exchanged search terms.

        Accordingly, we request that the Court compel production on a small subset of the revised
requests which are set forth below:
    x   Rekor’s Revised 1st Set of RFPs Nos. 13 and 14: These requests seek: (a) documents concerning
        the acquisition of Firestorm by Keystone (Rekor’s predecessor); and (b) documents concerning
        Firestorm that Defendants provided to Keystone from the period before and up to the
        Firestorm acquisition. These requests go to the heart of Rekor’s fraudulent omission claim
        regarding Defendants’ alleged material misrepresentations or omissions to Keystone concerning
        Firestorm. The requests are also directly relevant to Defendants’ defenses, including their

1
  See Defendants’ Responses and Objections to Rekor’s 1st Set of RFPs and Defendants’ Responses
and Objections to Rekor’s 2nd Set of RFPs, attached as Exs. A and B hereto.
              Case 1:19-cv-07767-LJL Document 159
                                              161 Filed 08/25/21
                                                        08/31/21 Page 2 of 3



Hon. Lewis J. Liman, United States District Judge
August 25, 2021
Page 2
            assertion that they supposedly adequately disclosed information regarding Firestorm before the
            acquisition.
        x   Rekor’s Revised 1st Set of RFPs No. 26: This request seeks documents concerning any
            discussions between Defendants and Beazley plc regarding potential business between them.
            Responsive documents would include documents regarding any imminent multi-million dollar
            deals for Firestorm’s provision of crisis insurance coverage. The Rekor Parties allege that was
            a material misrepresentation that Rekor relied upon in deciding to acquire Firestorm. 2
        x   Rekor’s Revised 2nd Set of RFPs Nos. 4 and 5: These requests seek documents for a very narrow
            period of time (October to December 2018) concerning any discussions of how to copy,
            download, transfer, or save any documents or whether to delete, erase, or otherwise destroy any
            documents from Defendants’ company email accounts. These requests are highly relevant to
            the Rekor Parties’ data theft and destruction claims against Defendants (see SAC ¶¶172-201).
            Defendants responded that “they do not believe that there are any documents responsive to this Document
            Request.” See Ex. B. Defendants’ response was unclear as to whether they actually conducted a
            reasonably diligent search and inquiry for responsive documents, or whether these responses
            were based solely on their own subjective “beliefs.” Nonetheless, we subsequently notified
            Defendants that at least some responsive materials should exist as evidenced by a December 26,
            2018 email between Defendant Satterfield and Firestorm employee Bill Baker, found by Rekor,
            in which instructions were provided on “Copying your Firestorm Email ARCHIVE folder.” Yet
            even after we identified that document to Defendants, they persisted in refusing to further
            amend their responses to these Requests.

         We therefore respectfully request Your Honor order Defendants to provide responsive
   documents for the above document requests no later than September 10, 2021.

   Goord’s Document Requests

          Glenn Goord, in the consolidated, related Goord Action, also served document requests on
   Defendants on December 28, 2020 pursuant to the Court’s Case Management Plan and Scheduling
   Order (ECF No. 101) which set that deadline. We ask the Court to direct Defendants to produce
   documents responsive to Mr. Goord’s document requests.3

           For all but two of Mr. Goord’s sixteen (16) document requests, Defendants asserted several
   objections, then agreed to produce documents but only subject to the improper qualification that
   documents “will be produced in response to Rekor’s document demands in this consolidated action.” See Plaintiffs’
   Responses and Objections to Goord’s 1st Set of RFPs, attached as Exhibit D (RFP Nos. 1-12, 14, 16).
   In other words, Defendants asserted they would only produce documents responsive to Mr. Goord’s
   requests if those documents are also responsive to Rekor’s previously served requests in the Rekor


   2
       See Second Am. Compl. (“SAC”) ¶¶35-40, 93-97.
   3
     In the interests of streamlining discovery, Mr. Goord is willing to drop his RFP Nos. 1 and 2 and
   therefore does not seek responsive documents for those RFPs.
                  Case 1:19-cv-07767-LJL Document 159
                                                  161 Filed 08/25/21
                                                            08/31/21 Page 3 of 3



     Hon. Lewis J. Liman, United States District Judge
     August 25, 2021
     Page 3
        Action. Defendants therefore have wrongly and unilaterally decided that their search-and-production
        obligations in the Goord Action is capped by what they have chosen to produce in the Rekor Action.
        That position is particularly meritless given that Mr. Goord served requests that are non-duplicative of
        the Rekor Parties’ requests in the Rekor Action. 4 Defendants’ responses fail to even specifically identify
        which of the Rekor Parties’ earlier requests will generate produced documents responsive to these
        Goord requests. In subsequent correspondence and meet-and-confers, Defendants did not identify any
        Goord Action requests that purportedly duplicated the Rekor Action requests.

                 Defendants’ qualified response also violates Fed. R. Civ. P. 34(b)(2)(C). That Rule specifically
        requires that responses clearly disclose if responsive materials are being withheld on the basis of an
        objection/response. Defendants’ objections and qualified response, which they have repeatedly refused
        to amend, prohibits us or Your Honor from determining whether any responsive documents are being
        withheld. Nor do they provide any transparency as to whether Defendants conducted a reasonably
        diligent search and inquiry for documents responsive to these Goord Action requests beyond providing
        documents responsive to previously-served requests in the Rekor Action.

                 For the two remaining Goord Action requests (for which Defendants did not assert the qualified
        response discussed above), Defendants confusingly assert they “do not believe that they have documents that
        are responsive to this Document Request.” We raised the cryptic nature of these responses with Defendants,
        noting that it is unclear whether Defendants actually conducted a reasonably diligent search and inquiry
        as to whether they have responsive documents, or if this response was based solely on their own
        subjective “beliefs.” Defendants have nevertheless refused to further clarify their ambiguous responses.

                We therefore respectfully request that Your Honor direct Defendants to: (a) explain in detail
        whether they conducted a reasonably diligent search and inquiry for documents responsive to the Goord
        Action requests; (b) clarify whether that search and inquiry involved any actions beyond searching for
        and producing documents responsive to the Rekor Action requests; and (c) to the extent they have not
        already done so, conduct a reasonably diligent search for and produce documents responsive to the
        Goord Action requests, even if that may require producing documents not previously produced in the
        Rekor Action.

               For the reasons set forth above, we respectfully request that the Court grant the Rekor Parties’
        and Mr. Goord’s motion to compel production in its entirety.

'HIHQGDQWVUHSUHVHQWWKDWDOOUHVSRQVLYH                       Respectfully submitted,
GRFXPHQWVKDYHEHHQSURGXFHG$FFRUGLQJO\WKH
PRWLRQIRUGLVFRYHU\LVGHQLHGZLWKRXWSUHMXGLFH

$XJXVW                                                 Keith M. Fleischman



        4
          For example, Goord’s RFP No. 6 seeks all documents relating to Plaintiffs’ allegation that Mr. Goord
        aided and abetted Robert Berman in the “Retaliation Campaign.” No similar RFP was issued in the
        Rekor Action.
